MORROW, P. J.
An application for a writ of habeas corpus was presented to this court by J. C. Johnson upon the averment that he was held in custody without .process and without authority. On April 11th last, notice was given the sheriff of Presidio county to show cause, if any, for the detention and give reason for denying the issuance of the writ of habeas corpus. Pending the hearing in this court, which was set for April 20th, bail was allowed in the sum of $500.
From the uncontroverted answer of the sheriff, it appears that the custody of the appellant is by virtue of a judgment in a lunacy proceeding, adjudging the appellant insane and ordering his delivery to the officials of the State Insane Asylum.
Upon the answer filed, the application for writ of habeas corpus is denied.